DEBT against Pope .and others on a promissory note. On the second day of the term to which the writ was returnable, the defendants, without appearing to the suit, moved to quash the writ, on the ground that, at the time of the service and return, the writ was not sealed, and did not contain the name of the county in which it issued. To support the motion, the defendants offered to prove the facts on which it was founded to the Court. Held, that the evidence was admissible. Siggers v. Sansom, 3 M. & Scott, 194.—3 Chitt. G. P. 233.